                          Case 1:19-cv-04587-JPO Document 89 Filed 11/18/19 Page 1 of 2



             MITCHELL SILBERBERG & KNUPP LLP                                                                        Christine Lepera
                                                                                                          A Professional Corporation
             A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                               (917) 546-7703 Phone
                                                                                                                  (917) 546-7673 Fax
                                                                                                                        ctl@msk.com


             November 18, 2019

             VIA ECF

             Hon. J. Paul Oetken, U.S.D.J.
             Thurgood Marshall
             United States Courthouse
             Southern District of New York
             40 Foley Square, Room 2101
             New York, New York 10007

             Re:       Ernie Hines d/b/a Colorful Music v. Roc-A-Fella Records, Inc. et al.,
                       Case No. 19-cv-04587 (JPO)

             Dear Judge Oetken:

                    We are counsel to defendants including Roc-A-Fella Records, LLC and Def Jam
             Recordings, a division of UMG Recordings, Inc. (together, “Defendants”) in the above-
             referenced action. We write regarding Plaintiff’s pending Motion for Leave to Amend the First
             Amended Complaint (the “Motion”).

                     Plaintiff filed the Motion on October 20, 2019, and in support thereof, submitted to the
             Court a Proposed Second Amended Complaint (the “PSAC”) (ECF No. 68-1)—which, if the
             Court accepted, would constitute Plaintiff’s third complaint filed in this action. On November 4,
             2019, Defendants filed a brief in opposition to the Motion, in which they explained, inter alia,
             that amendment would be futile because the allegations in the PSAC regarding substantial
             similarity and regarding Plaintiff’s copyright registrations were inadequate to state a viable claim
             for copyright infringement. (ECF No. 82.)

                     Now, on reply, Plaintiff has effectively withdrawn his request for leave to file the PSAC,
             and instead Plaintiff improperly makes a brand new request for relief. Plaintiff now seeks
             permission to file a fourth complaint (ECF Nos. 88-1, 88-2), which has never been previously
             provided to Defendants or the Court, and which Plaintiff inaccurately describes as a “Revised
             Proposed Second Amended Complaint.” This fourth complaint contains brand new, never-
             previously-asserted allegations regarding Plaintiff’s copyright registrations (¶ 28), and, with
             respect to substantial similarity, attaches and incorporates by reference a lengthy expert report by
             a purported musicologist. Plaintiff never previously provided Defendants with this musicologist
             report. Because the report is dated September 8, 2019, it is incontestable that Plaintiff could
             have annexed it as an exhibit to the PSAC—however, Plaintiff chose not to do so.

                    It is wholly improper for Plaintiff to request leave to file a brand-new complaint,
             annexing a never-before-seen expert report, for the first time on reply. See, e.g., Travelers Cas.
             & Sur. Co. v. J.D. Elliott & Co., No. 03 Civ. 9720, 2004 WL 2339549, at *3 (S.D.N.Y. Oct. 5,


11677680.2                                                           437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                                     Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
                          Case 1:19-cv-04587-JPO Document 89 Filed 11/18/19 Page 2 of 2




             Hon. J. Paul Oetken, U.S.D.J.
             November 18, 2019
             Page 2


             2004) (“To the extent Travelers seeks new relief in reply, its application is procedurally
             defective.”); Irish Lesbian and Gay Organization v. Giuliani, 918 F. Supp. 728, 731 (S.D.N.Y.
             1996) (“Reply papers are not the proper place for new … requests for relief.”). Accord, Horne v.
             Potter, No. 07 Civ. 61829, 2009 WL 10667086 at *1 n.2 (S.D. Fla. Mar. 11, 2009).

                     It is readily apparent from the procedural history of this action that Plaintiff’s counsel has
             intentionally withheld information regarding the basis for his claim, and made his pleading an
             endlessly moving target, in order to frustrate the defense of this action and cause Defendants to
             incur unnecessary legal fees. As set forth in Defendants’ brief in opposition to the Motion, since
             the inception of this action, Defendants had been seeking for Plaintiff to supplement the
             allegations in his pleading regarding substantial similarity and copyright registrations. Rather
             than do so, Plaintiff’s counsel waited until Defendant’s motion to dismiss the First Amended
             Complaint (“FAC”) was fully briefed before filing the instant Motion for leave to file the PSAC,
             thereby causing Defendants to expend substantial unnecessary fees, and violating this Court’s
             Individual Practice Rules. Now, Plaintiff has caused even more unnecessary expenditure by
             belatedly seeking leave to assert this fourth complaint.

                    In light of the procedurally improper nature of Plaintiff’s reply submission, and the
             prejudice which Plaintiff’s procedural gamesmanship has caused Defendants, Plaintiff’s fourth
             complaint and the expert report annexed thereto should be stricken by the Court. Alternatively,
             Defendants request that the Court grant them leave to file a brief in response to Plaintiff’s new
             submission, and that the Court award Defendants the attorneys’ fees and costs they incurred in
             moving to dismiss the FAC and in opposing Plaintiff’s Motion for leave to assert the PSAC.

                       We greatly appreciate the Court’s consideration of these matters.

             Respectfully,

             /s/ Christine Lepera



             Christine Lepera
             A Professional Corporation of
             MITCHELL SILBERBERG & KNUPP LLP

             CTL/sml




11677680.2
